Exhibit 10.1

 

SIXTH AMENDMENT TO SECOND LIEN CREDIT AND SECURITY AGREEMENT

 

This SIXTH AMENDMENT TO SECOND LIEN CREDIT AND SECURITY AGREEMENT (this
“Agreement”) is entered into and effective as of April 3, 2017, by and among
Katy Industries, Inc., a Delaware corporation (the “Company”), Continental
Commercial Products, LLC, a Delaware limited liability company (“CCP”), FTW
Holdings, Inc., a Delaware corporation “FTW Holdings”), Fort Wayne
Plastics, Inc., an Indiana corporation (“Fort Wayne”; the Company, CCP, FTW
Holdings and Fort Wayne, individually and collectively, the “Borrower” or the
“Borrowers”), Victory Park Management, LLC,  in its capacity as administrative
agent and collateral agent for the Lenders  (in such capacity, the “Agent”), the
Lenders party hereto.

 

Recitals:

 

A.                                    Borrowers, Agent and the Lenders party
thereto are party to that certain Second Lien Credit and Security Agreement
dated as of April 7, 2015 (as previously amended and as may be further amended
from time to time, the “Second Lien Credit Agreement”).

 

B.                                    Borrowers, Agent and the Lenders party
hereto have agreed to the provisions set forth herein on the terms and
conditions contained herein.

 

Agreement

 

Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, each Borrower and
the Lender hereby agree as follows:

 

1.                                      Definitions.  Capitalized terms used and
not otherwise defined herein have the meanings given to them in the Second Lien
Credit Agreement.

 

2.                                      Amendment.  Subject to the satisfaction
of the conditions precedent set forth in Section 3 hereof, the Second Lien
Credit Agreement is hereby amended as follows:

 

2.1.                                        Each of Borrowers and Lender hereby
acknowledge and agree that, immediately prior to the execution and delivery
hereof, (i) the outstanding principal balance of the Existing Term Loan is
approximately $28,187,613.06, and (ii) the outstanding principal balance of the
Priority Term Loan A is approximately $7,034,640.27 (including (A) the
outstanding principal balance of the Third Amendment Priority Term Loan A, which
is approximately $816,463.77, and (B)) the outstanding principal balance of the
Fourth Amendment Priority Term Loan A, which is approximately $6,218,176.51)
(the “Existing Priority Term Loan A”).  VPC SBIC I, LP, as the Priority TL-A
Lender hereto agrees, on the terms and subject to the conditions set forth
herein, to lend to Borrowers on the Sixth Amendment Effective Date an additional
amount equal to $1,000,000 (such loan, the “Sixth Amendment Priority Term Loan
A” as defined in the Credit Agreement as amended hereby). Such Sixth Amendment
Priority Term Loan A shall be made in addition to the Existing Priority Term
Loan A and not in repayment thereof, shall be funded as an increase to the
Existing Priority Term Loan A under the Second Lien Credit Agreement immediately
prior to the effectiveness of the Sixth Amendment Effective Date and shall
constitute a part of the Priority Term Loan A for all purposes under the Second
Lien Credit Agreement (as amended by this Agreement) and the other Loan
Documents.  The terms and provisions of the Sixth Amendment Priority Term Loan A
shall be identical to those of the Existing Priority Term Loan A under the
Second Lien Credit Agreement, and all references in the Second Lien Credit
Agreement to the Priority Term Loan A shall be deemed to refer to the Existing
Priority Term Loan A and the Sixth Amendment Priority Term Loan A, collectively.

 

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, such Sixth Amendment Priority
Term Loan A shall (i) be deemed a Loan and constitute Obligations under the Loan
Documents and have all of the benefits thereof, (ii) have all of the rights,
remedies, privileges and protections applicable to the Loans under the Second
Lien Credit Agreement (as amended by this Agreement) and the other Loan
Documents, (iii) be secured by, along with the Existing Priority Term Loan A,
the Liens granted to Agent under any Collateral Document on a senior priority
basis as to the Existing Term Loan, and (iv) be evidenced by a Second Lien Term
Loan Note, to the extent requested by the Priority TL-A Lender.  Immediately
after giving effect to the making of the Sixth Amendment Priority Term Loan A on
the Sixth Amendment Effective Date, the principal amount of the Priority Term
Loan A outstanding under the Second Lien Credit Agreement (as amended by this
Agreement) shall be $8,034,640.27.

 

2.2.                                        Section 1.01 of the Second Lien
Credit Agreement is hereby amended by deleting the definitions currently set
forth therein for the following terms and substitute the following in lieu
thereof, respectively, in the appropriate alphabetical order:

 

“Priority Term Loan A” means (a) the Third Amendment Priority Term Loan A,
(b) the Fourth Amendment Priority Term Loan A and (c) the Sixth Amendment
Priority Term Loan A.

 

2.3.                                        Section 1.01 of the Second Lien
Credit Agreement is hereby further amended by adding thereto the following
defined terms in the appropriate alphabetical order:

 

“Sixth Amendment” means that certain Sixth Amendment to the Second Lien Credit
and Security Agreement, dated as of the Sixth Amendment Effective Date, by and
among Borrowers, Agent, and the Lenders party thereto.

 

“Sixth Amendment Effective Date” means April 3, 2017.

 

“Sixth Amendment Priority Term Loan A” means the term loan made hereunder
pursuant to Section 2.01(b)(iii) and the Sixth Amendment.

 

2.4.                            Section 2.01(b) of the Second Lien Credit
Agreement is deleted in its entirety and replaced with the following:

 

“(b)                           Priority Term Loan A.

 

(i)                                     On the Third Amendment Effective Date,
the Priority TL-A Lender agrees to lend to Borrowers an amount equal to
$750,000.

 

(ii)                                  On the Fourth Amendment Effective Date,
the Priority TL-A Lender agrees to the lend to Borrowers an amount equal to
$5,750,000.

 

(iii)                               On the Sixth Amendment Effective Date, the
Priority TL-A Lender agrees to the lend to Borrowers an amount equal to
$1,000,000.

 

(iv)                              Amounts of the Priority Term Loan A which are
repaid or prepaid may not be reborrowed.”

 

2.5.                            Section 2.05(b)(vii) of the Second Lien Credit
Agreement is deleted in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“Application of Mandatory Prepayments.  Except as otherwise provided in this
Agreement, prepayments of the Obligations (other than cash payments of interest
made pursuant to Sections 2.07(b)(iv) or (vi)) made pursuant to this
Section 2.05(b) or made as a result of any cash payments of interest being
recharacterized as repayments of principal pursuant to Section 2.07(b)(vii),
shall be applied to (A) prior to and including April 3, 2018, (I) first, repay
the outstanding principal balance of the Priority Term Loan A in an amount not
to exceed the amount as may be necessary to ensure compliance with SBA
Regulation §107.845, and (II) second, repay the outstanding principal balance of
the Existing Term Loan, to the remaining installments thereof in the inverse
order of maturities, and shall be accompanied by the applicable Prepayment
Premium; and (B) after April 3, 2018, (x) first, repay the outstanding principal
balance of the Priority Term Loan A and all Obligations related thereto, and
shall be accompanied by the applicable Prepayment Premium, until paid in full,
and (y) second, repay the outstanding principal balance of the Existing Term
Loan, to the remaining installments thereof in the inverse order of maturities,
and shall be accompanied by the applicable Prepayment Premium.”

 

2.6.                            Section 7.12 of the Second Lien Credit Agreement
is deleted in its entirety and replaced with the following:

 

“7.12                  Use of Proceeds.  Use the proceeds of (i) the Credit
Extensions (a) to finance a portion of the acquisition under the Centrex
Acquisition Documents, (b) to pay costs, fees and expenses in connection with
the Transactions, and (c) for working capital, capital expenditures, and other
general corporate purposes not in contravention of any Law or of any Loan
Document, it being agreed and understood that all proceeds of the Existing Term
Loan received by the Company, if any, shall be contributed to CCP (including for
purposes of consummating the Centrex Acquisition Documents on the Closing Date)
and the excess, if any, to other Subsidiaries of the Company that are Borrowers
(provided, further, that any such proceeds received by FTW Holdings, Inc., a
Delaware corporation, shall be contributed to Fort Wayne Plastics, Inc., an
Indiana corporation), (ii) the Third Amendment Priority Term Loan A for working
capital, capital expenditures, and other general corporate purposes not in
contravention of any Law or of any Loan Document, (iii) the Fourth Amendment
Priority Term Loan A (a) to reduce outstandings under the revolving credit
facility under the First Lien Credit Agreement to provide the Borrowers with
incremental liquidity, (b) to make payments for certain past-due vendor payables
and (c) any costs, expenses, and all other payment amounts related to the Fourth
Amendment and the transactions contemplated thereby and (iv) the Sixth Amendment
Priority Term Loan A to reduce outstandings under the revolving credit facility
under the First Lien Credit Agreement to provide, dollar-for-dollar, the
Borrowers with incremental liquidity.”

 

3.                                      Effectiveness.  This Amendment shall
become effective as of the Date (the “Sixth Amendment Effective Date”), on which
each of the following conditions is satisfied:

 

3.1.                            counterparts of this Amendment shall have been
executed and delivered by Borrowers, the other Credit Parties, Priority TL-A
Lender, the other Lenders and Agent;

 

3.2.                            receipt of written acknowledgement from the
First Lien Agent to the Borrowers that the First Lien Agent and First Lien
Lender (i) each consent to the incurrence of the additional indebtedness under
the Sixth Amendment Priority Term Loan A as provided for herein and (ii) each
acknowledge and agree the proceeds of the Sixth Amendment Priority Term Loan A,
upon remittance to and receipt by the Agent or Lender, shall be applied to
reduce

 

--------------------------------------------------------------------------------


 

outstandings under the Revolving Credit Facility (as such term is defined in the
First Lien Credit Agreement) to provide, dollar-for-dollar, the Borrowers with
incremental liquidity.

 

3.3.                            immediately after giving effect to this
Agreement, no Applicable Default (as such term is defined in the First Lien
Credit Agreement and as made applicable to the Second Lien Credit Agreement)
shall have occurred and be continuing; and

 

3.4.                            the truth and accuracy of the representations
and warranties contained in Section 3 hereof as of the date hereof, immediately
after giving effect to this Agreement.

 

4.                                      Representations and Warranties and
Acknowledgments of Borrower. Each Loan Party hereby jointly and severally
represents and warrants to Agent and the Lenders as follows as of the date
hereof, after giving effect to this Agreement:

 

4.1.                            the representations and warranties made by the
Loan Parties contained in the Loan Documents relating to the Specified Matters
(as defined in the First Lien Credit Agreement and as made applicable to the
Second Lien Credit Agreement) are true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of the
date hereof, except to the extent such representation or warranty expressly
relates to an earlier date (in which case, such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date);

 

4.2.                            such Loan Party has the power and authority
necessary to execute, deliver and perform its obligations under this Agreement
and the Second Lien Credit Agreement, as amended hereby and no consents are
necessary from any third parties for any Borrower’s execution, delivery or
performance of this Agreement;

 

4.3.                            the execution, delivery and performance by such
Loan Party of this Agreement and the Second Lien Credit Agreement, as amended
hereby, have been duly authorized by all necessary corporate action;

 

4.4.                            the execution, delivery and performance by such
Loan Party of this Agreement and the Second Lien Credit Agreement do not and
will not conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
property is subject;

 

4.5.                            this Agreement and the Second Lien Credit
Agreement, as amended hereby, constitute the legal, valid and binding obligation
of such Loan Party, enforceable against such Person in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditor’s rights
generally or by equitable principles relating to enforceability;  and

 

4.6.                            immediately after giving effect to this
Agreement, no Applicable Default (as such term is defined in the First Lien
Credit Agreement and as made applicable to the Second Lien Credit Agreement) has
occurred and is continuing.

 

5.                                      Acknowledgement and Waiver.  Each Lender
that is not the Priority TL-A Lender agrees and acknowledges that it was
afforded the right to participate in the Priority Term Loan A by lending its pro
rata portion of the Priority Term Loan A to Borrowers (subject to the same
voting arrangements as those that apply to the Existing Term Loan), and that
each such Lender elected not to exercise such right of

 

--------------------------------------------------------------------------------


 

participation.  Each such Lender also agrees and acknowledges that the Priority
Term Loan A is “senior” to the Existing Term Loan, and is entitled to be repaid
and prepaid (including with the proceeds of any and all Collateral), until paid
in full, before any repayment or prepayment may be made in respect of the
Existing Term Loan.  Each such Lender also agrees to execute and deliver to the
Priority TL-A Lender such agreements and documents as may be reasonably
requested by the Priority TL-A Lender (including any subordination agreement) to
evidence and further effectuate the terms and conditions set forth herein.

 

6.                                      Customer Identification - USA PATRIOT
Act Notice.  Agent hereby notifies each Borrower, each other Loan Party that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (as amended from time to time
(including any successor statute) and together with all rules promulgated
thereunder, collectively, the “Act”), it is required to obtain, verify and
record information that identifies each Borrower, each other Loan Party, which
information includes the name and address of each Borrower, each other Loan
Party and other information that will allow the Lender to identify each
Borrower, each other Loan Party in accordance with the Act.

 

7.                                      Reaffirmation.  Each Borrower hereby
jointly and severally represents, warrants, acknowledges and confirms that
(i) except as specifically modified by the terms of this Agreement, the Second
Lien Credit Agreement and the other Loan Documents remain in full force and
effect as amended by this Agreement, (ii) Borrowers have no defense to its
obligations under the Second Lien Credit Agreement and the other Loan Documents,
and the Obligations are due and owing to the Lenders without setoff or
counterclaim, (iii) the Liens of Agent under the Loan Documents secure all the
Obligations, are reaffirmed in all respects, continue in full force and effect,
have the same priority as before this Agreement, and are not impaired or
extinguished in any respect by this Agreement, and (iv) Borrowers have no claim
against Agent or any of the Lenders arising from or in connection with the
Second Lien Credit Agreement or the other Loan Documents and any such claim is
hereby irrevocably waived and released and discharged forever.  Until the
Obligations are paid in full in cash and all obligations and liabilities of
Borrowers under this Amendment, the Second Lien Credit Agreement and the Loan
Documents are performed and paid in full in cash, each Borrower agrees and
covenants it is bound by the covenants and agreements set forth in the Second
Lien Credit Agreement, Loan Document and in this Agreement.  Each Borrower
hereby ratifies and confirms the Obligations.  This Agreement does not create or
constitute, and is not, a novation of the Second Lien Credit Agreement and the
other Loan Documents.

 

8.                                      Release.  AS A MATERIAL PART OF THE
CONSIDERATION FOR AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT, EACH
BORROWER, FOR ITSELF AND ITS OFFICERS, MEMBERS, MANAGERS, SHAREHOLDERS,
PARTNERS, DIRECTORS, EMPLOYEES AND AGENTS (COLLECTIVELY “RELEASOR”) HEREBY
FOREVER RELEASES, FOREVER WAIVES AND FOREVER DISCHARGES AGENT AND EACH LENDER
AND ITS PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS, MANAGERS, DIRECTORS,
SHAREHOLDERS, INVESTMENT MANAGERS, PARTNERS, EMPLOYEES, AGENTS, ATTORNEYS,
REPRESENTATIVES, PARENT CORPORATIONS, SUBSIDIARIES, AND AFFILIATES (HEREINAFTER
ALL OF THE ABOVE COLLECTIVELY REFERRED TO AS “LENDER GROUP”), JOINTLY AND
SEVERALLY, FROM ANY AND ALL CLAIMS, COUNTERCLAIMS, DEMANDS, DAMAGES, DEBTS,
AGREEMENTS, COVENANTS, SUITS, CONTRACTS, OBLIGATIONS, LIABILITIES, ACCOUNTS,
OFFSETS, RIGHTS, ACTIONS, AND CAUSES OF ACTION OF ANY NATURE
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ALL CLAIMS, DEMANDS, AND CAUSES OF
ACTION FOR CONTRIBUTION AND INDEMNITY, WHETHER ARISING AT LAW OR IN EQUITY, AND
WHETHER ARISING UNDER, ARISING IN CONNECTION WITH, OR ARISING FROM, THE SECOND
LIEN CREDIT AGREEMENT, AND THE OTHER LOAN DOCUMENTS OR OTHERWISE, PRESENTLY
POSSESSED, WHETHER KNOWN OR UNKNOWN, WHETHER LIABILITY BE

 

--------------------------------------------------------------------------------


 

DIRECT OR INDIRECT, LIQUIDATED OR UNLIQUIDATED, PRESENTLY ACCRUED, WHETHER
ABSOLUTE OR CONTINGENT, FORESEEN OR UNFORESEEN, AND WHETHER OR NOT HERETOFORE
ASSERTED, WHICH RELEASOR MAY HAVE OR CLAIM TO HAVE, AGAINST ANY OF LENDER
GROUP, IN EACH CASE TO THE EXTENT ARISING OR ACCRUING ON OR PRIOR TO THE DATE
HEREOF.

 

9.                                      Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

 

10.                               Section Titles.  The section titles in this
Agreement are for convenience of reference only and shall not be construed so as
to modify any provisions of this Agreement.

 

11.                               Fees and Expenses.  All fees (other than any
fees owed to Agent’s legal counsel), costs and expenses owing to Agent and the
Lenders under the Second Lien Credit Agreement and the other Loan Documents
prior to the date hereof shall continue to accrue as of the date hereof and will
become due and payable upon the earliest of (i) the termination of the
“Forbearance Period” under the First Lien Credit Agreement, (ii) the Maturity
Date, and (iii) the date on which all or any portion of the principal amount of
the Obligations is accelerated in accordance with terms of the Loan Documents.

 

12.                               Counterparts; Facsimile Transmissions.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or in PDF
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

13.                               Loan Document.  This Agreement is a Loan
Document.

 

14.                               Notice—Oral Commitments Not Enforceable.  The
following notice is given pursuant to Section 815 ILCS 160/1 et seq of the
Illinois Revised Statutes.  Nothing contained in the following notice shall be
deemed to limit or modify the terms of this Agreement and the other Loan
Documents:

 

ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED AND THAT IS IN ANY WAY RELATED TO THE LOAN AND THE LOAN DOCUMENTS. TO
PROTECT BORROWERS AND EACH OTHER OBLIGOR (BORROWER) AND THE LENDERS (CREDITOR)
FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS BORROWERS AND THE
LENDERS REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE
MAY LATER AGREE IN WRITING TO MODIFY IT.

 

Each Borrower acknowledges that there are no other agreements between or among
Agent, any Lender, any Borrower, any other Loan Parties, oral or written,
concerning the subject matter of the Loan Documents, and that all prior
agreements concerning the same subject matter, including any proposal or
commitment letter, are merged into the Loan Documents and thereby extinguished.

 

{remainder of page intentionally left blank; signature pages follows}

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

 

BORROWERS:

 

 

 

Katy Industries, Inc.,

 

a Delaware corporation

 

 

 

By:

/s/ Robert Guerra

 

 

Robert Guerra, President and Chief Executive

 

 

Officer

 

 

 

 

 

Continental Commercial Products, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Robert Guerra

 

 

Robert Guerra, President and Chief Executive

 

 

Officer

 

 

 

 

 

FTW Holdings, Inc., a Delaware corporation

 

 

 

By:

/s/ Robert Guerra

 

 

Robert Guerra, President and Chief Executive

 

 

Officer

 

 

 

 

 

Fort Wayne Plastics, Inc., an Indiana corporation

 

 

 

By:

/s/ Robert Guerra

 

 

Robert Guerra, President and Chief Executive

 

 

Officer

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO SECOND LIEN CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

 

Victory Park Management, LLC, as Agent

 

 

 

By:

/s/ Scott Zemnick

 

Print Name: Scott Zemnick

 

Title: Manager

 

 

 

 

 

VPC SBIC I, LP, as a Lender and as Priority TL-A Lender

 

 

 

By:

Victory Park Capital Advisors, LLC, its Investment Manager

 

 

 

 

By:

/s/ Scott Zemnick

 

 

Print Name: Scott Zemnick

 

 

Title: General Counsel

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO SECOND LIEN CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------